DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2016002991), cited in IDS.
Regarding claim 1, Lee discloses A device for sensing at least one biological parameter of a subject (Section 0031, the optical sensor can also be used to detect heart rate (HR) and heart rate variability (HRV). More specifically, the optical sensor 12 can operate as a photoplethysmography (PPG) sensor), the device comprising: a contact surface configured for being brought into a contact with a skin surface of the subject (section 0034, user-wearable device is worn on the user's wrist, then an ECG signal can be sensed when an electrode on the caseback of the housing is in contact with the skin on the user's wrist, and the user's touches the forward facing electrode using a finger on their other arm); at least one light source 312 for illuminating the skin surface through the contact surface along an illumination source optical axis with illumination including at least a first wavelength (Section 0056, packaged light source semiconductor device (PLSSD)); and at least one detector 332 for detecting a response of said illumination, from the skin surface through the contact surface along a detector optical axis, and providing signals configured for determining said biological parameter based thereon (section 0056, packaged light detector semiconductor device (PLDSD)); wherein the light source 312 is disposed on the detector or surrounded in all lateral directions by the detector 332 (Fig. 6a, 6B, section 0076, there is one PLSSD are four PLDSDs that are mounted to the top surface of the substrate such that the PLSSD is positioned in a middle between the four PLDSDs, and such that there is a respective gap between the PLSSD and each of the four PLDSDs).
Concerning claim 2, Lee discloses the light source includes a light emitting diode (LED)  (Section 0057, The light emitting element can be a light emitting diode (LED), an organic LED (OLED), a bulk-emitting LED, a surface-emitting LED, a vertical-cavity surface-emitting laser (VCSEL), a superluminescent light emitting diode (SLED), a laser diode, or a pixel diode) and the at least one detector includes a photodiode (PD) (Section 0061, The light detecting element can be a photoresistor, a photovoltaic cell, a photodiode, a phototransistor, or a charge-coupled device (CCD)).
With respect to claim 3, Lee discloses the light source 312 is embedded within the detector 332 (Fig. 6A-B).
Concerning claim 5, Lee discloses a buffer 342 surrounding the detector to obstruct light that is not reflected from the skin (Section 0062,  The light transmissive molding compound can be, e.g., a light transmissive epoxy (e.g., a clear or tinted epoxy), or other light transmissive resin or polymer. In certain embodiments, the light transmissive molding compound may have a pigment or other property that filters out light of certain wavelengths that are not of interest, while allowing light of wavelengths of interest to pass).
With respect to claim 6, Lee discloses comprising a housing 1002 coupled to a substrate by at least one flexible member, distinct from the housing and the substrate, to allow movement of the substrate and the contact surface with respect to the housing at least in the direction perpendicular to the contact surface, wherein the at least one light source and the at least one detector being disposed on the substrate; the contact surface is rigidly integrated with the substrate such that there is a full correlation between the movement of the contact surface and the substrate (Fig. 1C, 10A-C, 11, section 0095, the sensor pod can be placed within an opening in a wrist band , so that the groove fits into the opening and secures the sensor pod in place. The sensor pod can alternatively be placed in a similar opening in a headband, chest strap, swim cap, arm band, or some other user wearable band or strap).
Regarding claim 7, Lee discloses comprising a movement and/or pressure sensor 132 disposed on the substrate for sensing movement of and/or pressure applied on the contact surface (section 0038, the motion sensor 132 is an accelerometer. The accelerometer can be a three-axis accelerometer, which is also known as a three-dimensional (3D) accelerometer, but is not limited thereto. The accelerometer may provide an analog output signal representing acceleration in one or more directions. For example, the accelerometer can provide a measure of acceleration with respect to x, y and z axes. The motion sensor 132 can alternatively be a gyrometer, which provides a measure of angular velocity with respect to x, y and z axes. It is also possible that the motion sensor 132 is an inclinometer, which provides a measure of pitch, roll and yaw that correspond to rotation angles around x, y and z axes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016002991) in view of Hong (US 20140275852), both cited in IDS.
Regarding claim 4, Lee discloses however does not disclose at least one different light source, surrounded in all lateral directions by the at least one detector and configured for providing illumination comprising a second wavelength different from said first wavelength, and wherein said at least one detector is configured for detecting a response of illumination from said different light source at said second wavelength, the first wavelength being within the green spectrum range and the second wavelength being within the violet spectrum, each of the first and second light sources disposed in a different distance from the detector. Hong discloses at least one different light source, surrounded in all lateral directions by the at least one detector and configured for providing illumination comprising a second wavelength different from said first wavelength, and wherein said at least one detector is configured for detecting a response of illumination from said different light source at said second wavelength, the first wavelength being within the green spectrum range and the second wavelength being within the violet spectrum, each of the first and second light sources disposed in a different distance from the detector (Section 0142, 0167, section 0142, 0167, a light source emitting light having a wavelength in the green spectrum (for example, an LED that emits light having wavelengths corresponding to the green spectrum) and a photodiode positioned to sample, measure, and/or detect a response or reflection corresponding with such light may provide data that may be used to determine or detect heart rate. In contrast, a light source emitting light having a wavelength in the red spectrum (for example, an LED that emits light having wavelengths corresponding to the red spectrum) and a light source emitting light having a wavelength in the infrared spectrum (for example, an LED that emits light having wavelengths corresponding to the IR spectrum), where the skin- or interior side of the biometric monitoring is green, the measurements of the heart rate may be enhanced due to the preferential emission of a wavelength of the light corresponding to the green spectrum. Where the skin- or interior side of the biometric monitoring is red, the measurements of the SpO.sub.2 may be enhanced due to the emission preferential of a wavelength of the light corresponding to the red spectrum). This allows for proper detection of the light that is being emitted to detect biological parameter of a subject. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Lee by adding different wavelengths of light as taught by Hong in order to facilitate proper detection of the light that is being emitted to detect biological parameter of a subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792